Case 2:21-cv-00654-SPC-NPM Documenti1 Filed 09/01/21 Page 1 of 6 PagelD 1

UNITED STATES DISTRICT court
‘MIDDLE DISTRICT OF FLORIDA
FT. MYERS DIVISION ee
MICHELLE GREER PHILP, | ne ; Case No. :
Plaintiff,
v.
AETNA LIFE INSURANCE COMPANY, :
A Foreign Corporation,
a Defendant.
COMPLAINT
The Plaintiff, Michelle Greer-Philp, by and through undersigned counsel, hereby _
files this Complaint against AETNA LIFE INSURANCE COMPANY (“AETNA”) and
alleges:
GENERAL ALLEGATIONS |
1. This is an action under the Employee Retirement Income Security Act
(ERISA), 29 U.S.C. §1001,_et se, specifically §1132 (a)(1)(b). | 2 -
2. This Court has jurisdiction pursuant to 28 USC. §1331.
3. Venue is proper in the. United States District Court for the’ Middle ...... .
District of Florida, where the breach of the employee benefits contract between the parties
took place.

4. At all times material hereto, Plaintiff was covered under a policy of long-
Case 2:21-cv-00654-SPC-NPM Document1 Filed 09/01/21: Page 2’of 6 PagelD 2

term disability insurance and a policy of life insurance providing for waiver of premium .
due to disability underwritten by Defendant ABTNA. ce

5. Defendant AETNA is a foreign corporation conducting insurance
business in Lee County, Florida:

6. At all times material hereto, Plaintiff was covered under an employee
welfare benefit plan sponsored by her employer, which provided long-term disability _
insurance benefits through a policy of. insurance underwritten by AETNA and
administered by the Defendant HARTFORD as well as other valuable benefits. A copy of
the long-term disability: policy is attached hereto as Exhibit “Ke 7 a :

7. The plan is an’employee welfare benefit plan” as defined by ERISA, 29
_ U.S.C.§1002(1) and the policy of insurance which funds these benefits is both underwritten ..
and administered by AETNA, which was ‘a fiduciary of the employee benefits plan
established by Plaintiff's employer and which may be sued under ERISA as an entity,
pursuant to 29 U.S.C. § 1132(d)(1). /

8. Defendant's notice of denial failed to comply with 29 C.F.R. 2560.503-1(f) as
well as the “full and fair review” provisions of ERISA.

9. Defendant's plan documents fail to comply with 09 CER. 2560.503-1 as well
as the “full and fair review” provisions of ERISA.

10. Defendant has failed to comply with its own internal rules, guidelines, —
Case 2:21-cv-00654-SPC-NPM Document1 Filed 09/01/21 Page 3 of 6 PagelD 3

protocols, and/or other similar criteria relied upon in making the adverse determination

referenced herein, failing to provide a copy of same to Plaintiff and failing to state that.

same will be provided upon request in its denial of Plaintiff's appeal as required by 29
C.F.R. 2560.503-1(j).-

11. In addition, the Defendant has failed to comply with the providions of 29.
C.F.R. 2560.503-1(b), 29 C.F.R. 2560.503-1(8),29 CFR 9560.503-1(g), 29 C.F.R. 2560,503-1(h),
and 29 C.F.R. 2560.503-1 (1) in its administration of Plaintiff's claim.

12. Plaintiff has exhausted administrative remedies before filing this action or the
requirement that administrative remedies be exhausted before this action is filed has been
otherwise satisfied, waived, excused, estopped, tolled, rendéred moot, rendered avain act, |
or otherwise rendered unnecessary under the statutes, administrative regulations
promulgated by the Secretary of Labor, and/or common law regulating the Employee |
Retirement Income Security Act of 1974, 29 USC. 1001, et seq.

13. A copy of this Complaint is contemporaneously filed with the Secretary of
Labor. :

Action to Recover Plan Benefits
7 Pursuant to.29 U.S.C. §1132 (a)(1)(B)
Against AETNA .
14. ‘Plaintiff religious and readers paragraphs 1 through 13 of this Complaint,

incorporating the same by reference as if specifically reinstated herein.

og
Case 2:21-cv-00654-SPC-NPM Document 1 Filed 09/01/21 Page 4 of 6 PagelD 4

15. Plaintiff was and is “disabled,” as the term was defined in the long-term
disability insurance policy funded and administered by AETNA at all times material
hereto.

16. Defendant AETNA has failed and refused to pay the Plaintiff sums
due pursuant to the long-term disability insurance policy funded and administered by
AETNA, at all times material hereto.

17. Defendant AETNA has also subjected the Plaintiff to an unreasonable
claims process pursuant to 29 CF IR. 2560.503-1 and has denied benefits under the terms
of the plan.

18. Plaintiff is accordingly entitled to present evidence of disability
under the de novo standard to this Honorable Court. | | : -

19. Plaintiff is entitled to attorneys’ fees authorized by 29 U.S.C. § 1132(g).

WHEREF ORE, the Plaintiff Michelle Greer-Philp prays for relief from Defendant -
AETNA LIFE INSURANCE COMPANY for benefits due pursuant to the contract of long-
term disability insurance funded by insurance premiums paid to Defendant under the
employee welfare benefit plan pursuant to 29 USC. § 1132(1(8), plus interest, costs,
attorney’ fees pursuant to 29 U.S.C, § 1132 (g), and such other relief as the Court may deem

appropriate.
Case 2:21-cv-00654-SPC-NPM Document 1 Filed 09/01/21. Page 5 of 6 PagelD 5

COUNT TWO
Action to Clarify Right to Plan Benefits:
~ Pursuant to 29 U.S.C. §1132 (a)(1)(B) ©
Against AETNA  ~

20. Plaintiff religious and readers paragraphs 1 through 13. of this Complaint,
incorporating the same by feference as if specifically restated therein. : -

21. = Plaintif is entitled to long-term disability benefits under the disability
insurance policy which is the subject of this'action. .

22, Defendant AETNA has denied that Plaintiff is entitled to long-term
disability insurance benefits under the disability insurance policy which is the subject of
this action. a

23. Section 1 132(a)(1)(B) specifically authorizes an action to clarify the plaintiff's
rights to benefits subject to the terms of the contract for long-term disability insurance. :
funded by insurance premiums aid to AETNA.

24. Defendant ‘AETNA has subjected the Plaintiff to an unreasonable
claims process pursuant to 29 CF.R. § 2560, 503-1 ee 5 :

25. Plaintiff is entitled to a declaration that long-term disability insurance

benefits are payable under the disability insurance policy at issue, and is entitled to present'.=. -

evidence of disability to this effect under the de novo standard to this Honorable Court.
26. Plaintiff is entitled to attorney’s fees authorized by 29 U.S.C. § 1132(g).
WHEREFORE, Plaintiff Michelle Greer-Philp prays | for relief from Defendant

5
Case 2:21-cv-00654-SPC-NPM Document 1 Filed 09/01/21 Page 6 of 6 PagelD 6

AETNA LIFE INSURANCE COMPANY fr reinstatement érbenobis ptitéuant tothe long-
term disability insurance policy underwritten by ABTNA LIFE INSURANCE COMPANY
pursuant to §1 132 (a)(1)(B), together with any ancillary benefits to which she may be......
entitled asa result ofthe reinstatement of such biériefit, plus interest, costs, attorney’s fees
as authorized by 29 U.S.C. 81 132(g), and such other relief as the Court may deem
appropriate. : | | - |

_ Respectfully Submitted,

i
Ye fp ————
‘William S. Coffman, Jr. Esquire ©

Florida Bar No. 0188158 © :
COFFMAN LAW
15436 N. Florida Avenue, Suite 103
Tampa, Florida 33613 |

~ (813) 935-7030 ~
(813) 935-7277 fax” °

_ erisa@benefitsdenied.com

* Trial Counsel for Plaintiff

 

 
